Citation Nr: 1757128	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  17-34 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for arteriosclerotic heart disease.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1951 to December 1955 and from October 1962 to November 1962.

This matter comes to the Board of Veterans' Appeals from an August 2015 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California. 

In April 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. In a May 1966 decision, the Board denied the claim for entitlement to service connection for arteriosclerotic heart disease. That decision was final.

2. Evidence submitted since the Board's May 1966 decision, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim for service connection for arteriosclerotic heart disease, and therefore does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim of entitlement to service connection for arteriosclerotic heart disease. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, Board decisions are final on the date stamped on the face of the decision. See 38 U.S.C. § 7105; 38 C.F.R. § 20.1100. A claim may only be reopened by submission of new and material evidence. When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."

Regardless of the determination by the RO to reopen the claim, the Board must adjudicate the new and material issue to determine the Board's jurisdiction to reach the underlying claim and to adjudicate it de novo. See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. If the evidence is not material, the inquiry ends and the claim cannot be reopened. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). In determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

The Veteran seeks to reopen a claim of entitlement to service connection for arteriosclerotic heart disease. The claim was previously denied in a May 1966 Board decision. The Board denied the claim finding that there was no competent evidence showing the Veteran's arteriosclerotic heart disease was causally related to the Veteran's service.

Evidence considered at the time of the May 1966 Board decision include statements from the Veteran and his treating physician, a November 1965 VA medical examination report, VA treatment records, and service treatment records.

Evidence added to the record since the Board's May 1966 decision includes numerous treatment records. The Board notes that the Veteran's medical treatment records show that he continues to have arteriosclerotic heart disease (also known as coronary artery disease), that is associated with causing his myocardial infarction in June 2005, and requiring additional interventional cardiac treatment in December 2011 and March 2014. However, none of the evidence submitted provides a nexus that the Veteran's arteriosclerotic heart disease is causally connected to his qualifying military service from December 1951 to December 1955.

In contrast, in a May 2013 disability benefits questionnaire (DBQ) completed by the Veteran's treating cardiology physician notes that atrial tachycardia noted in 1962 is not a risk factor for coronary artery disease, and has no correlation to the Veteran's stent placement in 2011. This evidence is new, but not material; evidence that is unfavorable to the Veteran's case and which supports the previous denial cannot trigger a reopening of the claim. See Villalobos v. Principi, 3 Vet. App. 450, 452 (1992).

Upon a review of the evidence, the Board finds that evidence submitted since the May 1966 decision does not bear directly or substantially upon the matter of service connection by itself or in connection with evidence previously assembled, and is not so significant that it must be considered to decide the claim fairly. Thus, although some of the evidence is new, it is not material as it does not relate to an unestablished fact; i.e., it does not address a possible nexus to service.  Therefore, it does not raise a reasonable possibility of substantiating the claim. As such, the claim to reopen is denied.

ORDER

New and material evidence having not been received, the application to reopen the claim of entitlement to service connection for arteriosclerotic heart disease is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


